Case 1:19-cv-01136-RBJ Document 1-2 Filed 04/18/19 USDC Colorado Page 1 of 2


                                                                                        Exhibit B
 DISTRICT COURT, COUNTY OF EL PASO, STATE
 OF COLORADO
                                                       DATE FILED: February 28, 2019 11:34 AM
 Court Address: 270 South Tejon, Colorado Springs,
                                               FILING ID: 623A64461D392
 Colorado 80903                                CASE NUMBER: 2019CV30518


 ERIN FASANO and RYAN FASANO,

 Plaintiffs,

 vs.

 DOLLAR TREE STORES, INC.,
                                                               •      COURT USE ONLY      •
 Defendant.
 Attorney:
 Name: Daniel Stageman                                        Case Number:
 Address: 660-A Southpointe Court, Suite 303
 Colorado Springs, CO 80906
                                                              Div.:            Ctrm.:
 Phone Number: (719) 527-4790
 FAX Number: (719) 538-0352
 E-mail: dan@stagemanlaw.com
 Atty. Reg. #: 14797

                                         COMPLAINT


          Plaintiffs, by their undersigned attorney, complain as follows:

       1. Erin Fasano and Ryan Fasano are married, and were married during all the
times complained of herein.

      2. Erin Fasano and Ryan Fasano reside at 8389 10th Armored Loop, Fort
Benning, GA 31905.

       3. Defendant Dollar Tree Stores, Inc. (“Dollar Tree”) is a Virginia Corporation
authorized to do business in Colorado. Its registered agent is Corporation Service
Company, 1900 W. Littleton Boulevard, Littleton, CO 80120.

      4. Dollar Tree operates over 14,000 retail stores across the United States and
Canada, including approximately eleven in Colorado Springs and two in Fountain,
Colorado.

       5. On or about April 2, 2017, Plaintiff Erin Fasano, in the company of her nine-
year-old daughter, was shopping at a Dollar Tree store in El Paso County, Colorado.
The address of that store: 6346 S US Highway 85/87, Fountain, CO 80817.

          6. At the time Erin Fasano was shopping Dollar Tree had a young man waxing
floors.
Case 1:19-cv-01136-RBJ Document 1-2 Filed 04/18/19 USDC Colorado Page 2 of 2




        7. As Erin Fasano walked down an aisle she slipped and fell on her right knee,
injuring it.

       8. Unknown to Ms. Fasano when she started walking down the aisle, the aisle
was wet and slippery, having just been cleaned and waxed. This was a fact unknown to
Ms. Fasano at the time because Dollar Tree’s employee neglected to place a “Wet
Floor” sign as a warning to customers.

       9. The fall caused a tear of Erin Fasano’s medial meniscus.

      10. Upon information and belief, Ms. Fasano’s injury has resulted in a permanent
physical impairment. It also has resulted in pain and suffering, emotional distress. It has
caused Erin Fasano to endure painful and costly medical procedures, and she can be
expected to undergo more such procedures in the future.

       11. Ryan Fasano suffered a loss of consortium as a result of his wife’s injuries.

      12. On April 2, 2017, Dollar Tree was in possession of the building where the fall
occurred, it having been leased to Dollar Tree for the purpose of operating a retail store.

      13. On April 2, 2017, Erin Fasano entered the Dollar Tree store in order to
transact business in which the parties are mutually interested.

      14. On April 2, 2017, Erin Fasano entered the Dollar Tree store in response to
the Dollar Tree’s express or implied representation that the public is requested,
expected, or intended to enter and shop at the store.

       15. Dollar Tree intentionally made its floor wet and slippery and knew that wet
and slippery floors presented a danger to those persons it had expressly or impliedly
invited to shop in the store; and it knew or should have known that the failure to post
warnings about the slippery floor constituted a danger to its patrons.

       16. Erin Fasano’s injuries resulted from Dollar Tree’s unreasonable failure to
exercise reasonable care to protect against dangers of which he actually knew or
should have known.

       WHEREFORE, Plaintiffs pray for judgment in such amount as will fully
compensate them for their injuries, harms and losses, plus interest from the date of the
accident, plus costs, and for such other and further relief as the Court deems just and
equitable.

DATED: February 28, 2019

                                          Respectfully submitted,


                                          By______________________________
                                                Daniel B. Stageman, #14797
                                                Attorney for Plaintiff
                                                660 Southpointe Court, Suite 303
                                                Colorado Springs, CO 80906
                                                (719) 527-4790
